Title: To George Washington from Henry Lee, 2 May 1793
From: Lee, Henry
To: Washington, George



Sir,
Richmond May 2d 1793

The very defenceless Situation of the town of Norfolk and its proximity to the Sea invites the insult and injury of any adventuring pirate who may find it convenient to make the attempt.

I cannot therefore forbear Suggesting the propriety of placing that town and post in a state of defence fitted to protect it from those injuries to which alone it can be exposed So long as the wise policy declared in your late proclamation be adhered to.
On this subject I beg to be favoured with your Sentiments as soon as convenience will permit, and have the honor &c.

Henry Lee

